Citation Nr: 0100599	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Entitlement to service connection for hypertension with 
heart disease.

3.  Entitlement to service connection for right inguinal 
hernia.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for residuals of a 
right shoulder injury.

6. Entitlement to service connection for basal cell carcinoma 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1974.  Service in the Republic of Vietnam is indicated by the 
evidence of record.

The veteran's claim of entitlement to service connection for 
residuals of a right knee injury was initially denied in a 
match 1974 VA rating decision. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO) which determined that sufficient new and 
material evidence had not been received with which to reopen 
the veteran's  claim of entitlement to service connection for 
a right knee injury and which denied entitlement to service 
connection for hypertension with heart disease, right 
inguinal hernia, chronic bronchitis, right shoulder injury 
and skin cancer.  The veteran filed a timely Notice of 
Disagreement and perfected a substantive appeal.

The issues of entitlement to service connection for chronic 
bronchitis and basal cell carcinoma as a result of exposure 
to herbicides will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The March 1974 RO decision which denied the veteran's 
claim for entitlement to service connection for residuals of 
a right knee injury is final.

2.  The evidence submitted subsequent to the March 1974 final 
RO rating decision, bears directly and substantially on the 
specific matter of the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.

3.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between currently 
diagnosed hypertension with heart disease and the veteran's 
service or any incident thereof.

4.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between a right 
inguinal hernia and the veteran's service or any incident 
thereof.

5.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between a 
currently diagnosed right shoulder disability and the 
veteran's service or any incident thereof.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1974 RO decision 
which denied the veteran's claim of entitlement to service 
connection for residuals of a right knee injury is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Hypertension with heart disease was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

3.  A right inguinal hernia was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  A right shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension with heart disease, a right inguinal hernia, and 
a right shoulder disability, and, ultimately, for residuals 
of a right knee injury.  In the interest of clarity, the 
Board will separately discuss the issues on appeal.

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

For certain chronic disorders, including cardiovascular-renal 
disease, to include hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1133 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, immediately upon 
reopening the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring the VA's duty 
to assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999);   
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual Background

The Board will briefly review the evidence of record at the 
time of the RO's March 1974 denial of the veteran's claim for 
entitlement to service connection for residuals of a right 
knee injury.  Following this review, the Board will analyze 
the evidence submitted since the March 1974 denial of the 
claim within the context of the laws regarding the reopening 
of claims.

The previously submitted evidence

The veteran's service medical records reveal that in October 
1964 shows that the veteran was treated for pain associated 
with an injured right knee.  The veteran received follow-up 
treatment in November 1964 for pain in the anterior lateral 
area.  There was tenderness but no instability.

A chronological record of medical care dated in June 1972 
shows that the veteran was treated for an aching right knee.  
The veteran reported that it would puff up in conjunction 
with a karate workout.  There was no locking, giving way, or 
effusion, but there was swelling laterally.  The impression 
was bursitis under pes.  A consultation report, also dated in 
June 1972, shows that a diagnosis of bursitis and 
questionable cyst in the lateral menisci of the right knee 
was provided.

A chronological record of medical care dated in November 1972 
shows that the veteran reported trauma to the right knee.  He 
indicated that while having karate instruction, during a jump 
he kicked his left foot and heard a popping sound from the 
lateral side of the right knee.  The impression was partial 
tear right of the right lateral collateral ligament.  An 
associated consultation sheet shows that the veteran 
participated in 36 session treatments of a knee treatment 
program from June 1972 to January 1973 before being 
discharged with normal range of motion and strength.

A report of medical examination dated in February 1973 and 
completed at the time of his retirement from service shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The examiner noted that the right 
knee occasionally gave out and had been treated with physical 
therapy with no complication or sequelae.  The accompanying 
report of medical history shows that the veteran indicated 
that his right knee would sometimes go limp.  

The March 1974 rating decision

As noted in the Introduction, the veteran retired from 
military service in January 1974.  He sought service 
connection for a right knee disability in a claim which was 
received in February 1974.

By rating action dated in March 1974 the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder on the basis that there was no evidence 
of residuals from the right knee injury on last examination 
at separation from service.  The veteran did not appeal that 
rating decision.

The additional evidence

In April 1998, the veteran requested that his claim for 
entitlement to service connection for a right knee disability 
be reopened.  In support of his claim, he submitted a VA 
outpatient treatment record dated in July 1998 which 
indicated that the veteran was seen for pain in the right 
knee.  The veteran reported that he had suffered from a fall 
during military duty and injured his right knee.

The veteran underwent a VA examination in July 1998.  He 
indicated that he first injured his right knee in 1954 when 
he struck his knee on an aircraft while stationed in Japan.  
He indicated that he was seen at the clinic there for 
physical therapy.  He reported that his knee now would give 
way and lock up when bending.  He reported that his had pain 
with prolonged walking and running, and that at times, it 
pops and snaps.  The diagnosis was degenerative joint disease 
of the right knee.

VA outpatient treatment records dated from August 1998 to 
January 1999 show that the veteran was treated for locking 
and lateral pain in the right knee.  Physical examination 
revealed good range of motion, lateral joint tenderness, and 
negative McMurray's test.

A VA MRI of the right knee showed an impression of (1) 
findings suggesting partial anterior cruciate ligament tear; 
(2) very suspicious findings for tear of the anterior horn, 
body, and posterior horn of the lateral meniscus; (3) 
possible tear of the medial meniscus; and (4) small focus of 
joint fluid as described.

By rating action dated in May 1999, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claim of entitlement to 
service connection for a right knee injury.

Analysis

In March 1974, the RO denied the veteran's claim of 
entitlement to service connection for a right knee injury.  
That decision was not appealed and became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156 (2000).

In March 1974, the RO had denied the veteran's claim on the 
basis that the evidence of record, in particular the report 
of medical examination at retirement, had failed to 
demonstrate that the veteran had a right knee disability.  At 
the time of the March 1974 RO decision, the medical evidence 
of record included the veteran's service medical records, 
which showed that the veteran was treated on numerous 
occasions for symptoms associated with a right knee injury.

Since filing to reopen his claim in April 1998, the veteran 
has submitted evidence that he currently has degenerative 
joint disease of the right knee.  The December 1998 MRI 
showed an impression of findings suggesting partial anterior 
cruciate ligament tear; very suspicious findings for tear of 
the anterior horn, body, and posterior horn of the lateral 
meniscus; and possible tear of the medial meniscus.

The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record and that the evidence bears 
directly and substantially upon the specific matter under 
consideration that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The March 1974 denial by the RO was primarily based upon the 
fact that there was no evidence of a current right knee 
disability.  The new evidence suggests that the veteran has a 
current right knee disability.  The Board finds that this 
evidence is sufficient to reopen the claim as it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's right knee disability.  The Board 
is aware that the new evidence has not confirmed a causal 
relationship between the current right knee disability and 
the incidents of a right knee injury during service.  
However, the Board is satisfied that the newly received 
evidence satisfies the criteria as set forth in the in the 
Hodge case.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Therefore, 
the Board finds that the veteran's claim of entitlement to 
service connection for residuals of a right knee disability 
is reopened.

For reasons which will be discussed below, the Board will 
remand this issue for further evidentiary development.

2.  Entitlement to service connection for hypertension with 
heart disease.

Factual Background

A review of the veteran's service medical records shows that 
there was no indication of hypertension or heart disease 
during his period of active service.  Specifically, a report 
of medical evaluation dated in December 1957 did not reveal 
any abnormality of the heart of vascular system.  The 
veteran's blood pressure was 118/76.  A record of medical 
care dated in September 1964 shows that the veteran's blood 
pressure was 130/70.  An electrocardiographic record dated in 
July 1970 shows that the veteran exhibited no significant 
abnormalities and that the test results were within normal 
limits.  Blood pressure was 122/82.  

A report of medical evaluation dated in February 1973 did not 
reveal any abnormality of the heart or vascular system.  The 
veteran's blood pressure was 136/88.  The associated 
electrocardiographic record shows that the veteran exhibited 
no significant abnormalities and that the test results were 
within normal limits.  The accompanying report of medical 
history, also dated in February 1973 and completed by the 
veteran at the time of retirement, showed that he indicated 
that he did not then have nor in the past have high or low 
blood pressure, heart trouble, pain or pressure in chest, or 
palpitation or pounding heart.

Subsequent to service, VA outpatient treatment records dated 
from April 1974 to July 1998 reveal that the veteran had 
elevated blood pressure readings of 150/98 in 1977.  In May 
1979, it was considered that the veteran had essential 
hypertension.  


In November 1984 the veteran underwent surgery for coronary 
artery disease without complications.  Outpatient treatment 
records dated in November 1984 show that the veteran had 
chest X-rays from the cardiac catheterization lab which 
showed status post coronary artery bypass grafting.  A 
hospital treatment record dated in November 1984 shows that 
the veteran underwent a retrograde left heart 
catheterization, bi-directional left ventriculogram and 
selective coronary arteriography.

A radiology report from Desert Radiologists dated in December 
1995 shows chest X-ray results of the veteran with an 
impression of status post coronary artery bypass graft and 
fibrotic changes without acute disease.

In August 1998, the veteran underwent an examination by G. 
M., M.D., F.A.C.C., wherein his blood pressure was found to 
be 140/90.  The veteran reported that while he had had 
intermittent mildly elevated blood pressure readings while in 
service, he was first treated for hypertension when he had 
his myocardial infarction.  The impression was (1) essential 
hypertension; (2) history of two-vessel coronary artery 
bypass grafting 11/84; (3) status post myocardial infarction 
05/83; and (4) negative treadmill for exercise-induced 
ischemia.  There was no indication made that the hypertension 
or heart disease was causally related to service.

VA outpatient treatment records dated from August 1998 to 
January 1999 show that the veteran continued to exhibit 
symptoms associated with high blood pressure.


Analysis

Initial matters - duty to assist/standard of proof


The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
Accordingly, the Board will proceed to a decision on the 
merits.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As is noted above, the veteran asserts that he is entitled to 
service connection for hypertension with heart disease.  
Review of the record reveals that the veteran did not have a 
diagnosis of hypertension or heart disease during his period 
of active service.  

The law governing the payment of VA disability compensation 
provides that the Unites States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, while 
hypertension and heart disease currently exist the earliest 
evidence of record of elevated blood pressure readings was in 
1977, more than three years after separation from service and 
two tears after the expiration of the one year statutory 
presumptive period.

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of hypertension with heart 
disease, no health care provider has indicated or even 
suggested that the veteran's cardiovascular disease may be 
related to his military service.

The Board is aware that in August 1998, the veteran reported 
to the examiner that he had experienced intermittent mildly 
elevated blood pressure during his period of active service.  
However, the veteran's statement is contradicted by the 
service medical records.  The Board places greater weight of 
probative value on contemporaneous medical records than it 
does on the veteran's recollections over 20 years after the 
fact. 

Moreover, the veteran's self-report as to his disorder having 
been manifested during his period of active service is not 
competent medical evidence.  As a layperson, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
hypertension and/or heart disease existed during the 
veteran's service or for several years thereafter.  Nor is 
there any medical evidence of record which links the 
veteran's current cardiovascular disabilities with his 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for hypertension with heart disease is 
denied.

3.  Entitlement to service connection for right inguinal 
hernia.

Factual Background

A report of medical evaluation dated in January 1954, at the 
time of the veteran's enlistment, revealed an eight inch 
surgical scar of the left lower quadrant, which was well 
healed and asymptomatic.  The examiner noted the 
herniorrhaphy at age 14 with no complications and no 
sequelae.  The accompanying report of medical history, also 
dated in January 1954 and completed by the veteran at the 
time of enlistment, shows that a herniorrhaphy was done when 
he was 14 years of age, with no complications and no sequelae 
noted.

A report of medical evaluation dated in February 1973 and 
done in conjunction with the veteran's retirement from 
service did not reveal any abnormality of the abdomen and 
viscera other than the eight inch diagonal scar of the left 
lower quadrant from a left herniorrhaphy, which was well 
healed and asymptomatic.  The examiner noted the left 
herniorrhaphy in childhood with no complications and no 
sequelae.  The accompanying report of medical history, also 
dated in February 1973 and completed by the veteran at the 
time of retirement, shows that a left herniorrhaphy in 
childhood with no complications and no sequelae was noted.  
The veteran also indicated a history of a rupture of hernia 
of the left side.

Subsequent to service, VA outpatient treatment records dated 
from April 1974 to May 1974 reveal that a right inguinal 
hernia with a three week history was repaired.  There was no 
indication that the right inguinal hernia was related to 
service.

The veteran underwent a VA examination in July 1998.  The 
veteran reported that a right inguinal hernia was first 
noticed in 1958, but that he could not remember the hospital 
in which it was repaired.  The diagnosis was right inguinal 
hernia status post herniorrhaphy with residual minor inguinal 
tenderness.

Analysis

As an initial matter, the Board finds that VA's statutory 
duty to assist the veteran in developing the evidence has 
been fulfilled.  See 38 U.S.C.A. § 5107.  In this case, there 
is sufficient medical and other evidence of record in order 
for the Board to render an informed decision.  The veteran 
has not pointed to any additional pertinent evidence which 
has not been obtained, and the Board is not aware of any such 
evidence.  Accordingly, the Board will proceed to a decision 
on the merits.

At the outset, the Board notes that the veteran is seeking 
service connection for a right inguinal hernia.  As noted 
above, the medical records indicate that a left inguinal 
hernia was surgically repaired before service, when the 
veteran was 14 years of age.  The medical records also 
indicate that a right inguinal hernia was identified after 
service.  The veteran's service medical records do not 
indicate any problems with a hernia during service. 

With respect to a left inguinal hernia, since the veteran is 
not seeking service connection the Board foes not have 
jurisdiction over that issue.  The Board observes in passing 
that the statutory presumption of soundness has rebutted by 
clear and unmistakable evidence to the contrary.  The 
veteran's left inguinal hernia at age 14 was reported by him 
in conjunction with his January 1954 enlistment physical 
examination, and the surgical scar, with no other residuals, 
was noted by the examining physician.  Although had a left 
inguinal hernia which pre-existed service, there is no 
evidence in that the pre-existing left hernia disability 
increased during the veteran's service.

Turning to the issue on appeal, entitlement to service 
connection for a right inguinal hernia, there is no medical 
evidence that such existed during service.  The service 
medical records are devoid of any reference to a right 
inguinal hernia, and there are no other medical records which 
document such disorder.  Moreover, there is no medical 
evidence which links the veteran's currently-identified right 
inguinal hernia residuals to his service, which ended over a 
quarter of a century ago.  

The Board is aware that in July 1998, the veteran reported to 
the examiner that he had experienced a right inguinal hernia 
in 1958.  He could not, however, recall basic information 
regarding the place where the treatment occurred.  The 
medical record is devoid of reference to any such treatment.  
The veteran's vague self-report as to a right inguinal hernia 
disability having been manifested during his period of active 
service is outweighed by the negative service medical 
records, which do not demonstrate any such treatment.  
Moreover, in the absence of specific information concerning 
such alleged treatment, it would be useless to remand this 
case in an attempt to locate those medical records. 

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record does not link any current residuals of a right 
inguinal hernia to his period of active service.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a right inguinal hernia is 
denied.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

Factual Background

A review of the veteran's service medical records shows that 
there was no indication of a right shoulder injury during his 
period of active service. 

A chronological record of medical care dated in January 1968 
shows that the veteran was treated for a dislocated left 
shoulder incurred while using a punching bag, but there is no 
evidence of injury to the right shoulder.

A report of medical evaluation dated in February 1973 did not 
reveal any abnormality of the upper extremities.  The 
accompanying report of medical history, also dated in 
February 1973 and completed by the veteran at the time of 
retirement, showed that he indicated that he did not then 
have, nor in the past have, a painful or "trick" shoulder 
or elbow.

VA outpatient treatment records reveal a right shoulder 
injury with anterior dislocation in December 1976.  The 
records reveal treatment for the dislocation through February 
1977.  The VA outpatient treatment records also show reports 
of right shoulder pain and degenerative changes of the right 
acromioclavicular joint from April 1998 to July 1998.

The veteran underwent a VA examination in July 1998.  The 
veteran reported that he was injured in 1971 when he fell off 
bleachers while watching a basketball game.  He indicated 
that he was treated at an unknown California hospital, with 
follow-up care at Nellis Air Force Base Hospital.  The 
diagnosis was degenerative joint disease of the right 
shoulder.  There was no attribution to service made by the 
examiner.

Analysis

As an initial matter, the Board finds that VA's statutory 
duty to assist the veteran in developing the evidence has 
been fulfilled.  See 38 U.S.C.A. § 5107.  In this case, there 
is sufficient medical and other evidence of record in order 
for the Board to render an informed decision.  The veteran 
has not pointed to any additional pertinent evidence which 
has not been obtained, and the Board is not aware of any such 
evidence.  Accordingly, the Board will proceed to a decision 
on the merits.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of a right shoulder injury.  
Review of the record reveals that the veteran was not treated 
for a right shoulder injury during his period of active 
service (there is evidence of a left should injury in 
service).  Although the evidence of record shows that the 
veteran currently has degenerative joint disease of the right 
shoulder, no medical evidence has linked such disability with 
the veteran's military service.

As noted above, compensation is warranted for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the veteran's case, there is no indication that the 
veteran sustained a right shoulder injury during his period 
of active service.  The earliest evidence of record of a 
right shoulder injury is from a right shoulder dislocation in 
December 1976, more than two years after separation from 
service.  The entire evidence of record is silent as to the 
possibility that the currently diagnosed right shoulder 
disability was incurred or aggravated during service.  

The Board is aware that in July 1998, the veteran reported to 
the examiner that he had experienced a fall during his period 
of active service wherein he injured his right shoulder in a 
fall from bleachers.  The veteran's self-report as to a right 
shoulder disability being treated during his period of active 
service, which was made over 20 years after the alleged 
incident, is outweighed by the objective medical evidence of 
record, which does not document medical treatment for a right 
shoulder injury until several years after he left military 
service.   

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.   For the reasons expressed 
above, the Board chooses to place greater weight on the 
objective medical evidence of record than it does with the 
assertions of the veteran many years after the fact.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a right shoulder injury is 
denied.

Additional Matters

As discussed above, the RO in essence complied with the 
provisions of the newly-enacted Veterans Claims Assistance 
Act of 2000 and has fulfilled its duty to assist the claimant 
in the development of his claims for service connection for 
hypertension with heart disease, right inguinal hernia, and 
for residuals of a right shoulder disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475. 114 Stat. 
2096 (2000).  The Board finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  The Board further finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim, in light of the absence of 
competent evidence of a current disability, which is 
discussed in detail above.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the May 1999 statement of the case, the RO 
clearly notified the veteran of the evidence necessary to 
establish entitlement to service connection for hypertension 
with heart disease, right inguinal hernia, and residuals of a 
right shoulder injury.

Review of the record further reveals that the veteran was 
afforded a VA examinations in July 1998 and August 1998.  
Thus, the Board finds that the RO provided the veteran with 
examinations even though there was no competent evidence of 
inservice manifestation of the asserted disabilities.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In light of the absence of medical 
evidence of hypertension with heart disease, a right inguinal 
hernia or a right shoulder injury in service, the Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of a right knee injury is reopened.
To that extent only, the appeal is allowed.

Entitlement to service connection for hypertension with heart 
disease is denied.

Entitlement to service connection for residuals of a right 
inguinal hernia is denied.

Entitlement to service connection for residuals of a right 
shoulder injury is denied.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for residuals of a right knee disability 
is reopened, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).  In this regard, the 
evidence indicates that a right knee problem existed during 
service.  Further, there is evidence of a current right knee 
disability.  Board is of this opinion that a VA examination 
by an appropriate specialist is warranted in order to 
determine the nature and etiology of the veteran's right knee 
disability in light of his medical history.

The veteran is also seeking entitlement to service connection 
for bronchitis and for basal cell carcinoma secondary to 
herbicide exposure.  A review of the veteran's service 
medical records reveals that the veteran was treated for 
upper respiratory infections on several occasions during his 
period of active service.  Subsequent to service, on 
examination in July 1998, it was determined that the veteran 
had developed chronic bronchitis.  The examiner, however, did 
not comment on the nature and etiology of diagnosed chronic 
bronchitis.  Accordingly, the Board is of the opinion that a 
VA examination by an appropriate specialist is warranted in 
order to determine the nature and etiology of the veteran's 
chronic bronchitis.

The service medical records similarly show that the veteran 
was treated for an occasional skin condition during his 
period of active service, though it did not appear to be 
chronic.  Subsequent to service, the veteran was said to have 
developed a right forearm rash, as early as 1983, which was 
considered to be skin cancer.  The veteran was also said to 
have been treated for actinic keratosis, seborrheic 
keratosis, and basal cell carcinoma subsequent to separation 
from service.  The Board finds that nature and etiology of 
the veteran's current skin disorder, as well as the 
relationship between such skin disability and the veteran's 
service is not clear, and additional development is required 
prior to final disposition of this matter.

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following action: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records, which are not 
already of record, with regard to his 
right knee disability, chronic bronchitis 
and basal cell carcinoma.  The RO should 
then obtain all records which are not 
currently on file.   

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist so that an opinion may be 
rendered as to the nature, severity and 
etiology of his right knee disability.  
The entire claims folder and a copy of 
this Remand is to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that the 
current right knee disability is related 
to the in-service complaints and findings 
associated with a right knee injury.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist so that an opinion may be 
rendered as to the nature, severity and 
etiology of his respiratory disability.  
The entire claims folder and a copy of 
this Remand is to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
identified respiratory disability is 
related to the in-service complaints and 
findings associated with an upper 
respiratory infection or any other 
incident of service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report of the examination 
should be associated with the veteran's 
VA claims folder.
 
4.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist so that an opinion may be 
rendered as to the nature, severity and 
etiology of his skin disorder.  The 
entire claims folder and a copy of this 
Remand is to be made available to the 
examiner in conjunction with the 
examination.  It is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that the 
diagnosed skin disorder, if any, is 
related to the inservice occurrences of 
skin rash and/or exposure to herbicides, 
including Agent Orange, and/or any other 
incident of service as set forth by the 
evidence of record.  A complete rationale 
for any opinion expressed should be 
included in the examination report. The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  The RO should then readjudicate the 
issues on appeal. For reasons expressed 
by the Board in the Introduction, the 
issue of entitlement to service 
connection for a right knee disability, 
chronic bronchitis, and basal cell 
carcinoma should be adjudicated on a de 
novo basis.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 



